Citation Nr: 1530506	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  08-05 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a bleeding ulcer.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to an initial rating in excess of 20 percent for a right shoulder disability.

5.  Entitlement to service connection for an abnormal gait.

6.  Entitlement to service connection for a respiratory disorder.

7.  Entitlement to service connection for migraine headaches.

8.  Entitlement to service connection for atherosclerotic heart disease.

9.  Entitlement to service connection for pain in the arms and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1972.

This case comes to the Board of Veterans' Appeals (Board) from June 2006 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The June 2006 rating decision granted service connection for a right shoulder disability and assigned a 20 percent effective October 17, 2005; and denied service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), and a bleeding ulcer.  The July 2010 rating decision denied service connection for a left ankle disability.

This case also comes to the Board from a July 2014 rating decision that denied service connection for an abnormal gait, a respiratory disorder, migraine headaches, atherosclerotic heart disease, and pain in the arms and legs.  In October 2014 the Veteran filed a notice of disagreement to each of those denials.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran perfected an appeal of issues stemming from two rating decisions.  Although he did not request a Board hearing on the February 2008 VA Form 9 in response to the statement of the case regarding the issues of entitlement to service connection for a psychiatric disability, service connection for a bleeding ulcer, and an initial rating in excess of 20 percent for a right shoulder disability, he did request a Board hearing by videoconference on the April 2011 VA Form 9 in response to the statement of the case regarding the issue of entitlement to service connection for a left ankle disability.  While the RO acknowledged the Veteran's request, the RO neglected to schedule him for a Board hearing.

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700 (2014); 38 U.S.C.A. § 7107 (West 2014).  To ensure due process, the Veteran should be afforded a videoconference Board hearing.  As the RO schedules videoconference Board hearings, a remand of the appeal to the RO is warranted to schedule the requested hearing.

The July 2014 rating decision denied service connection for an abnormal gait, a respiratory disorder, migraine headaches, and atherosclerotic heart disease.  In October 2014 the Veteran filed a notice of disagreement to each of those denials.  Thus, the Board is required to remand the issues to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

2.  Send the Veteran a statement of the case on the issues of entitlement to service connection for an abnormal gait, a respiratory disorder, migraine headaches, and atherosclerotic heart disease.  He should be advised that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issues should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

